                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            June 30, 2021
                     UNITED STATES DISTRICT COURT
                                                                         Nathan Ochsner, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION
HOLIDAY INN CLUB VACATIONS              §
INC.,                                   §
                                        §
       Plaintiff.                       §
                                        §
VS.                                     § CIVIL ACTION NO. 3:20-cv-00318
                                        §
T & G CORP., et. al.,                   §
                                        §
       Defendants.                      §
                                    ORDER
      ACI Architectural Concepts, Inc. (“ACI”) has filed a Motion for Leave to
Designate Responsible Third Parties (“Motion for Leave”). See Dkt. 32. For the
reasons identified below, the Motion for Leave is GRANTED.
                                BACKGROUND
      Holiday Inn Club Vacations Inc.’s (“HICV”) predecessor-in-interest hired T
& G Corp. (“T & G”) as a general contractor for its construction of the Ocean Club
Resort in Galveston, Texas. ACI Architectural Concepts, Inc. (“ACI”) served as the
construction administrator. In this lawsuit, HICV contends that T & G’s deficient
work and failure to comply with project plans, along with ACI’s failure to properly
conduct the construction administration and project oversight services, resulted in
significant damages to the property. HICV brings causes of action for breach of
contract and negligence against both T & G and ACI.
      In the Motion for Leave, ACI seeks to designate five entities as responsible
third parties under Texas law: (1) Matrix Spencer/The Matrix Design Companies,
Inc.; (2) Shelmark Engineering; (3) Sterling E.G.O.C.; (4) PHA Consulting
Engineers; and (5) PSI Waterproofing Consultants.
                                   ANALYSIS
      The Texas Civil Practice and Remedies Code provides that a defendant who
is sued in tort or under the Texas Deceptive Trade Practices Act may reduce his
liability by a percentage of responsibility attributed to a responsible third party.
See TEX. CIV. PRAC. & REM. CODE § 33.003(a)(4).1 A “responsible third party” is
defined as “any person who is alleged to have caused or contributed to causing in
any way the harm for which recovery of damages is sought.” Id. § 33.011(6). The
responsible third-party scheme under Texas law applies exclusively to actions
based in tort or brought under the DTPA; a defendant cannot designate a
responsible third party with respect to a contract claim brought against him. See
id. § 33.002(a). Designating a responsible third party can affect the amount of a
plaintiff’s recovery because a defendant “is liable to a claimant only for the
percentage of the damages found by the trier of fact equal to that defendant’s
percentage of responsibility with respect to the . . . harm for which the damages
are allowed.” Id. § 33.013(a).
      To designate a person as a responsible third party, a defendant must first file
a motion for leave. See id. § 33.004(a). Once a defendant has moved for leave, a
plaintiff may object “on or before the 15th day after the date the motion is served.”
Id. § 33.004(f). Importantly, if the defendant properly designates a responsible
third party by filing a motion for leave, the trial court must grant leave if there is
no objection within 15 days. See id. Although ACI filed its Motion for Leave on June
4, 2021, and 15 days have since elapsed, HICV has filed no objection to the motion.
Because no objections were filed, I am required to grant the Motion for Leave. See
id. § 33.004(f) (“A court shall grant leave to designate the named person as a
responsible third party unless another party files an objection to the motion for
leave on or before the 15th day after the date the motion is served.”).
      Accordingly, (1) Matrix Spencer/The Matrix Design Companies, Inc.; (2)
Shelmark Engineering; (3) Sterling E.G.O.C.; (4) PHA Consulting Engineers; and


1This provision “applies to federal diversity cases under the Erie Doctrine, as it is state
substantive law and does not conflict with Rule 14 of the Federal Rules of Civil Procedure,
the closest federal procedural counterpart.” Gutierrez v. Tractor Supply Co., No. H-15-
778, 2018 WL 3055752, at *1 (S.D. Tex. June 20, 2018) (quotation omitted).

                                            2
(5) PSI Waterproofing Consultants are designated as responsible third parties for
which the trier of fact may consider for purposes of apportioning fault for the
negligence claim.
      SIGNED this 30th day of June 2021.


                                     ______________________________
                                             ANDREW M. EDISON
                                      UNITED STATES MAGISTRATE JUDGE




                                       3
